I concur in the judgment and the direction, but I think the judgment should be unconditionally reversed. The petition alleged that "at all times herein mentioned, petitioner was the mother of an unmarried male child," who, the petition further alleges, was twenty-seven years old when he was killed. The petition alleges that the crossing has been in existence for more than twenty years, etc. It would certainly be presumed *Page 27 
that a child of seven years was not married, and since it is alleged that he was not thereafter married, it will be presumed that he had no children.